Dismissed and Memorandum Opinion filed July 28, 2005








Dismissed and Memorandum Opinion filed July 28, 2005.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-05-00499-CV
____________
 
H2 GENESIS
L.P. and H2 ENERGY PARTNERS LLC, Appellants
 
V.
 
DEAN E.
CEDERQUIST, Appellee
 

 
On Appeal from the
295th District Court
Harris County, Texas
Trial Court Cause
No. 05-01196
 

 
M E M O R A N D U M   O P I N I O N
This is an accelerated appeal from an order granting appellee=s special appearance signed May 2, 2005.  On July 21, 2005, appellants filed a motion
to dismiss the appeal.  See Tex. R. App. P. 42.1.  In their motion, appellants state they have
filed a notice of non-suit in the underlying lawsuit.  As a result, this appeal has been rendered
moot.  Appellants= motion is granted.
Accordingly, the appeal is ordered dismissed.
PER CURIAM
Judgment rendered and Memorandum
Opinion filed July 28, 2005.
Panel consists of Chief Justice
Hedges and Justices Fowler and Frost.